                  Case 2:20-cv-01849-RSM Document 27 Filed 04/07/21 Page 1 of 5




 1

 2

 3

 4
                                         UNITED STATES DISTRICT COURT
 5
                                        WESTERN DISTRICT OF WASHINGTON
 6                                                AT SEATTLE

 7       MAPLEBEAR INC. DBA INSTACART,
                                                                    CASE NO. C20-1849RSM
 8                         Plaintiff,
                                                                    ORDER DENYING MOTION TO QUASH
 9
                  v.
10
         CORNERSHOP TECHNOLOGIES, INC., et
11       al.,
12                         Defendants.
13

14              This matter comes before the Court on nonparty DataWeave, Inc.’s Motion to Quash.

15   Dkt. #1. DataWeave, located in this District, moves to quash Plaintiff Maplebear Inc. d/b/a
16   Instacart (“Instacart”)’s Second Amended Subpoena to Testify at a Deposition in a Civil Action,
17
     associated with the case Maplebear Inc. dba Instacart v. Cornershop Technologies, Inc., et al.
18
     (the “Texas Suit”),1 and moves for sanctions under Rule 45.
19
                Instacart alleges in the Texas Suit that Cornershop Technologies, Inc., accessed
20

21   Instacart’s platform in violation of its Terms of Service and copied, without authorization,

22   “thousands of copyrighted and licensed images, along with product descriptions, pricing data,

23   and other information.” Dkt. #3-8, ¶ 2. The Complaint does not mention DataWeave by name.
24
                DataWeave calls itself “a digital commerce analytics Software as a Service provider.”
25
     Dkt. #2 (“Bethadapura Dec.”), ¶ 2. Cornershop contracted with DataWeave to gather data from
26

27   1
         Filed in the United States District Court for the Eastern District of Texas, Case No. 2:20-cv-240-JRG.


     ORDER DENYING MOTION TO QUASH – 1
               Case 2:20-cv-01849-RSM Document 27 Filed 04/07/21 Page 2 of 5




     Instacart’s websites, including product prices, stock info, and thumbnail URLs. Id. at ¶ 17.
 1

 2   Cornershop provided the Instacart accounts DataWeave used to gather the data. Id. at ¶ 18.

 3   DataWeave sent the info it gathered to Cornershop in comma-separated value (“CSV”) files. Id.

 4   at ¶¶ 19-23. DataWeave maintains that it never gathered actual image files. Id. at ¶ 20. While
 5
     DataWeave is located in this District, all services for Cornershop were performed by an affiliate
 6
     in India. Id. at ¶ 13.
 7
             Instacart asserts claims against Cornershop under the Computer Fraud and Abuse Act, 18
 8
     U.S.C. § 1030(g) (“CFAA”), the Texas Harmful Access by a Computer Act, Tex. Penal Code §
 9

10   33.02 (“THACA”), breach of contract, the Copyright Act, 17 U.S.C. § 501, the Digital

11   Millennium Copyright Act, 17 U.S.C. §§ 1202(b)(1)-(3) (“DMCA”), common law unfair
12   competition, and civil conspiracy. (Rhoads-Weaver Dkt. #3-8 at ¶¶ 183-277. Counts one through
13
     three allege that Cornershop violated the Instacart Terms of Service and exceeded Instacart
14
     account authorization to access and use data on Instacart’s platform. Id. Other claims allege the
15
     unauthorized copying and use of copyrighted images. Id.
16

17           Instacart has struggled to get information in discovery directly from Cornershop about

18   Dataweave’s services. In a letter dated December 3, 2020, Cornershop claimed that it “does not

19   control DataWeave’s specific scraping activities, Cornershop lacks information regarding which
20   specific accounts (if any) DataWeave actually used [to scrape Instacart],” and “Cornershop’s
21
     policy during [the relevant] timeframe was not to retain DataWeave’s deliverables containing
22
     data sourced from U.S. retailers after receiving and processing them.” Dkt #18 at 25. Cornershop
23
     has stated that it “did not retain the .csv files received from DataWeave and “understands that
24

25   DataWeave will be producing the .csv files that it delivered to Cornershop” in response to a third-

26   party subpoena. Id. at 3.

27


     ORDER DENYING MOTION TO QUASH – 2
              Case 2:20-cv-01849-RSM Document 27 Filed 04/07/21 Page 3 of 5




             On October 14, 2020, Instacart served its first subpoena on DataWeave seeking this kind
 1

 2   of information. Dkt. #3-1. After resolving issues related to the location of compliance and timing,

 3   Instacart served a second subpoena on November 10, with a compliance date of December 4. Dkt

 4   #3-5.
 5
             On November 12, 2020, DataWeave and Instacart participated in a meet and confer. Dkt.
 6
     #18, ¶ 10. The parties disagreed on the scope of the subpoena, especially the need of a 30(b)(6)
 7
     witness from DataWeave.
 8
             On November 17, 2020, Instacart sent DataWeave a proposal narrowing its requests for
 9

10   documents and testimony. Dkt. #18 at 30–34. Instacart has now argued in briefing that it is only

11   pursuing this narrowed list of topics:
12                     The data and information DataWeave scraped from Instacart for
13                      the benefit of Cornershop, including any editing or manipulation
                        of that data [RFPs & Deposition Topics 1, 9]
14                     The full list of accounts DataWeave used to scrape Instacart and
                        the persons who conducted the scraping of Instacart on
15                      DataWeave’s behalf, including any subcontractors [RFPs &
                        Deposition Topics 1, 3, 7]
16
                       The IP addresses from which the scraping was conducted [RFP
17                      & Deposition Topic 5]
                       DataWeave’s method of scraping Instacart and the programs it
18                      used [RFP & Deposition Topic 6]
                       The cessation of DataWeave’s services to Cornershop, and any
19                      efforts by DataWeave to remediate Instacart’s information from
20                      its systems [RFP & Deposition Topic 13]
                       The total amount of compensation DataWeave received from
21                      Cornershop [RFP & Deposition Topic 11]
                       DataWeave’s communications with Cornershop related to
22                      scraping and Instacart [Deposition Topic 10]
23                     Testimony regarding the identity, location, maintenance,
                        destruction, and storage of documents responsive to the above-
24                      referenced RFPs [Deposition Topic 17]

25   Dkt. #17 at 5; see also Dkt. #4 (Motion to Compel). Deposition topics/RFP’s not listed above
26
     have been abandoned by Instacart.
27


     ORDER DENYING MOTION TO QUASH – 3
              Case 2:20-cv-01849-RSM Document 27 Filed 04/07/21 Page 4 of 5




            Federal Rule of Civil Procedure 26 sets the broad scope of permissible discovery: Unless
 1

 2   otherwise limited by court order, the scope of discovery is as follows:

 3                  Parties may obtain discovery regarding any nonprivileged matter
                    that is relevant to any party's claim or defense and proportional to
 4                  the needs of the case, considering the importance of the issues at
                    stake in the action, the amount in controversy, the parties' relative
 5
                    access to relevant information, the parties' resources, the importance
 6                  of the discovery in resolving the issues, and whether the burden or
                    expense of the proposed discovery outweighs its likely benefit.
 7                  Information within this scope of discovery need not be admissible
                    in evidence to be discoverable.
 8
     Fed. R. Civ. P. 26(b)(1). This standard applies to third-party subpoenas. Under Rule 45(d)(3)(A),
 9

10   the Court must quash or modify a subpoena that requires disclosure of privileged or other

11   protected matter or subjects a person to undue burden. The Court may limit the extent of
12   discovery if the discovery sought “can be obtained from some other source that is more
13
     convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i). The party who
14
     moves to quash a subpoena has the burden of persuasion. See Moon v. SCP Pool Corp., 232
15
     F.R.D. 633, 637 (C.D. Cal. 2005).
16

17          Dataweave argues that Instacart is seeking “information at a Rule 30(b)(6) deposition that

18   is: irrelevant or otherwise outside the scope of discoverable information, already in Instacart’s

19   possession, in the possession or control of Cornershop… or that could be obtained through
20   documentary evidence which DataWeave has offered to produce if Instacart cannot obtain such
21
     evidence from Cornershop through the ordinary course of discovery.” Dkt. # 1 at 5.
22
            Instacart responds that it has already attempted to pursue the discovery at issue from
23
     Cornershop, to no avail. Dkt. #17 at 7. The Court generally agrees with this assessment of this
24

25   situation, and finds that this does not serve as a basis to limit the remaining discovery sought

26   given the broad scope of permissible discovery under Rule 26.

27


     ORDER DENYING MOTION TO QUASH – 4
              Case 2:20-cv-01849-RSM Document 27 Filed 04/07/21 Page 5 of 5




            Some of the information originally sought by Instacart was irrelevant and an undue
 1

 2   burden, including Topics 15 and 16. However, as that information is no longer being pursued,

 3   the Court finds it need not modify the subpoena and trusts that it will not be a point of further

 4   motions practice from these parties.       The remaining information sought is relevant and
 5
     proportional to the needs of the litigation because the Court is convinced that DataWeave’s
 6
     information, solely in their possession, is critical to the underlying claims in this case. This is
 7
     true whether or not DataWeave is able to demonstrate that it never “scraped” copyrighted image
 8
     files. A 30(b)(6) deposition is not an undue burden given DataWeave’s contractual role in the
 9

10   underlying events, nor has DataWeave shown that it would be duplicative given Cornershop’s

11   refusal to supply information. DataWeave has failed to demonstrate undue burden or some other
12   basis to quash this now-modified subpoena. Sanctions against Instacart are not warranted.
13
            Accordingly, having reviewed the Motion, along with the remainder of the record, the
14
     Court hereby finds and ORDERS that nonparty Dataweave, Inc.’s Motion to Quash, Dkt. #1, is
15
     DENIED. Having denied this Motion, the Court finds Instacart’s Motion to Compel, Dkt. #4,
16

17   moot and it too is DENIED. Because the Motion to Compel is moot, the Court did not need to

18   rely on the Sealed Reply brief to that Motion, therefore the Motion to Seal, Dkt. #22, is DENIED

19   as moot. Dkts. #25 and #26 are to remain sealed on the docket. Having resolved all issues, this
20   case is CLOSED.
21
            DATED this 7th day of April, 2021.
22

23

24

25                                                 A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE

27


     ORDER DENYING MOTION TO QUASH – 5
